Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1-13 are pending.
Claim 1-13 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 8  rejected on the ground of non-statutory double patenting as being unpatentable over claim 2  of U.S. Patent No. 10862630 Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus works according to a method.






Claim 1 of Instant application  17108555
Claim 2 of the Patented case 10862630
A method of allocating a user equipment (UE) downlink (DL) Hybrid Automatic Repeat reQuest (HARQ) buffer, comprising:
wherein the modem chip further comprises an on-chip memory and the UE further comprises:
an off-chip memory; and
a bus connecting the off-chip memory and the modem chip,
determining an optimum ratio of internal memory available for the HARQ buffer to external memory available for the HARQ buffer;
wherein the HARQ buffer controller determines an optimum ratio of the on-chip memory available for the DL HARQ buffer to the off-chip memory available over the bus for the DL HARQ buffer
allocating each partition and sub-partition of logical HARO buffer memory between the internal memory and the external memory in accordance with the determined optimum ratio.
and allocates each partition and sub-partition of the logical HARQ buffer memory between the on-chip memory and the off-chip memory in accordance with the determined optimum ratio.


As indicated by the table above, claim 1 of the instant application does not expressly teach on-chip memory, off-chip memory and a bus connecting the off-chip  memory and the modem chip. Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 1 is patentably not distinct from 2 of patented application 10862630.

Claim 8 of Instant application  17108555
Claim 2 of the Patented case 10862630
A modem chip for a user equipment (UE), comprising:
wherein the modem chip further comprises an on-chip memory and the UE further comprises:
a connection to a bus;
internal memory, and
an off-chip memory; a bus connecting the off-chip memory and the modem chip,
a downlink (DL) Hybrid Automatic Repeat reQuest (HARQ) buffer controller which determines an optimum ratio of the internal memory available for the DL HARQ buffer to external memory available over the bus via the connection for the DL HARO buffer
wherein the HARQ buffer controller determines an optimum ratio of the on-chip memory available for the DL HARQ buffer to the off-chip memory available over the bus for the DL HARQ buffer
and allocates each partition and sub-partition of logical DL HARQ buffer memory between the internal memory and the external memory in accordance with the determined optimum ratio.
and allocates each partition and sub-partition of the logical HARQ buffer memory between the on-chip memory and the off-chip memory in accordance with the determined optimum ratio.


As indicated by the table above, claim 8 of the instant application does not expressly teach on-chip memory, off-chip memory and a bus connecting the off-chip  memory and the modem chip. Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 8 is patentably not distinct from 2 of patented application 10862630.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,4,7,8,9,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Marjonen et al. (US-PG-PUB 2012/0331241 A1) and in view of Chang et al. (US-PG-PUB 2013/0272192 A1).






The application is about system for contiguous harq memory management with memory splitting and is shown in 4.

    PNG
    media_image1.png
    596
    903
    media_image1.png
    Greyscale











The primary reference Marjonen is about control for efficient Harq memory management and is shown in fig 3.

    PNG
    media_image2.png
    597
    864
    media_image2.png
    Greyscale










The secondary reference Chang is about Hybrid automatic repeat request Buffering optimization and is shown in fig.  14


    PNG
    media_image3.png
    596
    880
    media_image3.png
    Greyscale









As to claim 1  Majonen teaches a method of allocating a user equipment (Ue) downlink (DL) Hybrid Automatic Repeat reQuest (HARQ) buffer(Majonen fig.3 [0052] memory being allocated for HARQ see also [0041] implementation of algorithm stored in memory of a Ue), comprising:
determining an optimum ratio of internal memory available for the HARQ buffer(Majonen fig.3 [0052] multiple different compression level being determined or  computed based on available internal memory i.e. optimum compression level and [0053] compression level being selected in accordance with available memory i.e. optimum compression level and [0066] SOC );  
allocating each partition and sub-partition of logical HARO buffer memory between the internal memory (Majonnen [0053] multiple process i.e. partitions for which compression is taking place and which is being stored in Harq memory [0055] compression level being selected for memory and for multiple harq process and the main memory is in interpreted as one partition),  in accordance with the determined optimum ratio(Majonnen [0055] compression level being selected for memory and for multiple harq process and the main memory is in interpreted as one partition) ,
Majonen does not expressly teaches and the external memory and sub-partition
However, Chang  from a similar field of endeavor teaches and the external memory (Chang [0035] an external memory couple to harq memory 701 and 702  i.e. internal memory) , to external memory available for the HARQ buffer (Chang [0032] and [0039] internal memory and external memory further  partition into n separate spaces i.e. sub-partition),
 and sub-partition (Chang [0032] and [0039] internal memory and external memory further  partition into n separate spaces i.e. sub-partition).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combine teaching of Majonen to use the external memory as taught by Chang the internal memory taught by Marjonen in order to apply an optimum compression level. Because Chang teaches for HARQ mechanism in order to reduce bit rate processing thus providing efficient spectrum utilization (Chang [0001]).

As to claim 3. The combination of Marjonen and Chang teaches all then limitation of parent claim 1,
Marjonen teaches wherein determining the ratio of internal memory to external memory is based, at least in part, on at least one of the size of available internal memory, the size of available external memory, compression levels(Majonen fig.3 [0052] multiple different compression level being determined or  computed based on available memory i.e. internal memory  and [0053] compression level being selected i.e. optimum compression level and [0066] SOC );  present operating conditions, a power/resource management scheme, and present communication settings and/or conditions.

As to claim 4. The combination of Marjonen and Chang teaches all then limitation of parent claim 1,
Marjonen teaches further comprising: storing a received transport block of a HARQ process in both the internal and external memories (Marjonen [0037] soft bits being stored in Harq memory), wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory have the determined optimum ratio (Marjonen [0037] soft bits which were compress being stored in Harq memory and [0034] compression level is adaptable i.e. optimal  to the available Harq memory ) .

As to claim 7. The combination of Marjonen and Chang teaches all then limitation of parent claim 1,
Marjonen teaches wherein the internal memory comprises on-chip memory ( Marjonen [0066] SOC which is on-chip memory)  
Marjonen does not teach and the external memory comprises off-chip memory.
However, Chang from a similar field of endeavor teaches and the external memory comprises off-chip memory(Chang [0040] off-chip memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combine teaching of Majonen to use the external memory as taught by Chang the internal memory taught by Marjonen in order to apply an optimum compression level. Because Chang teaches for HARQ mechanism in order to reduce bit rate processing thus providing efficient spectrum utilization (Chang [0001]).

As to claim 8. Marjonen teaches a modem chip for a user equipment (UE) (Majonen fig.3 [0052] memory being allocated for HARQ see also [0041] implementation of algorithm stored in memory of a Ue), comprising:
connection to a bus (Marjonen [0066] SOC and [0062] a link 21 between a Ue and a base station);
internal memory (Marjonen 22G HARQ MEM [0066] SOC), and
a downlink (OL) Hybrid Automatic Repeat reQuest (HARQ) buffer controller which determines an optimum ratio of the internal memory available for the DL HARQ buffer(Majonen fig.3 [0052] multiple different compression level being determined or  computed based on available memory i.e. internal memory  and [0053] compression level being selected i.e. optimum compression level and [0066] SOC );  and allocates each partition of logical DL HARQ buffer memory(Majonnen [0053] multiple process i.e. partitions for which compression is taking place and which is being stored in Harq memory [0055] compression level being selected for memory and for multiple harq process and the main memory is in interpreted as one partition),  in accordance with the determined optimum ratio(Majonnen [0055] compression level being selected for memory and for multiple harq process and the main memory is in interpreted as one partition) ,
Marjonen does not teach between the internal memory and the external memory, and sub-partition
However, Chang from a similar field of endeavor teaches between the internal memory and the external memory(Chang [0035] an external memory couple to harq memory 701 and 702  i.e. internal memory), and sub-partition(Chang [0032] and [0039] internal memory and external memory partition into n separate spaces i.e. sub-partition).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combine teaching of Majonen to use the external memory as taught by Chang the internal memory taught by Marjonen in order to apply an optimum compression level. Because Chang teaches for HARQ mechanism in order to reduce bit rate processing thus providing efficient spectrum utilization (Chang [0001]).

As to claim 9. The combination of Marjonen and Chang teaches all then limitation of parent claim 8,further comprising:
Marjonen teaches HARQ combiner which combines one or more code blocks of a re-transmitted transport block with one or more code blocks of the originally-transmitted transport block stored in the HARQ buffer (Marjonen [0036] soft bits i.e. retransmitted data  stored in Harq being combined),
Marjonen does not teach wherein code blocks of the originally-transmitted transport block stored in the internal memory are combined before code blocks of the originally-transmitted transport block stored in the external memory.
However, Chang from a similar field of endeavor teaches wherein code blocks of the originally-transmitted transport block stored in the internal memory are combined before code blocks of the originally-transmitted transport block stored in the external memory (Chang fig. 10 [0037] Harq combine of soft bits being stored in external memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combine teaching of Majonen to use the external memory as taught by Chang the internal memory taught by Marjonen in order to apply an optimum compression level. Because Chang teaches for HARQ mechanism in order to reduce bit rate processing thus providing efficient spectrum utilization (Chang [0001]).

As to claim 11 The combination of Marjonen and Chang teaches all then limitation of parent claim 8,
Marjonen teaches wherein the DL HARQ buffer controller determines the ratio of internal memory to external memory based, at least in part, on at least one of the size of available internal memory, the size of available external memory, compression levels(Majonen fig.3 [0052] multiple different compression level being determined or  computed based on available memory i.e. internal memory  and [0053] compression level being selected i.e. optimum compression level and [0066] SOC );  present operating conditions, a power/resource management scheme, and present communication settings and/or conditions.

As to claim 12. The combination of Marjonen and Chang teaches all then limitation of parent claim 8,
Marjonen teaches wherein the DL HARO buffer controller stores a received transport block of a HARQ process in both the internal and external memories(Marjonen [0037] soft bits being stored in Harq memory), wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory have the determined optimum ratio(Marjonen [0037] soft bits which were compress being stored in Harq memory and [0034] compression level is adaptable i.e. optimal  to the available Harq memory ).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Marjonen et al. (US-PG-PUB 2012/0331241 A1) and in view of Chang et al. (US-PG-PUB 2013/0272192 A1) and in view of Seeno et al. (US-PG-PUB 2016/0157190 A1) 

As to claim 2. The combination of Marjonen and Chang teaches all then limitation of parent claim 1… the combination of Majonen and Chang teaches wherein the optimum ratio comprises the ratio of total internal memory available for the HARQ buffer to additional memory required to store all HARQ processes(Majonnen [0055] compression level being selected for memory and for multiple harq process and the main memory is in interpreted as one partition and the multiple process are the sub-partition)  but does not teach  assuming maximum throughput at current bandwidth and component carrier allocation.
However, Seeno from a similar field of endeavor teaches assuming maximum throughput at current bandwidth and component carrier allocation(Seeno [0035] maximum throughput being reached via aggregation using a plurality of bandwidth).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Seeno and the combined teaching of  Marjonen and Chang to reach maximum throughput using a specific bandwidth. Because Senoo teaches a method of aggregating multiple carrier in order to achieve a greater bandwidth thus providing efficient spectrum utilization(Seeno [0004]). 

Claim 5,13  are rejected under 35 U.S.C. 103 as being unpatentable over Marjonen et al. (US-PG-PUB 2012/0331241 A1) and in view of Chang et al. (US-PG-PUB 2013/0272192 A1) and in view of Fu et al. (US-PG-PUB 2014/0022960 A1).

As to claim 5 The combination of Marjonen and Chang teaches all then limitation of parent claim 1,
Marjonen teaches further comprising: storing a received transport block of a HARQ process in both the internal and external memories(Marjonen [0037] soft bits which were compress being stored in Harq memory and [0034] compression level is adaptable i.e. optimal  to the available Harq memory ),
The combination of Marjonen and Chang  does not teach wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory are determined so that the determined optimum ratio will be the average over all stored transport blocks.
However, Fu from a similar field of endeavor teaches wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory are determined so that the determined optimum ratio will be the average over all stored transport blocks (Fu [0057] distribution of Harq process being distributed in average manner).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fu and the combined teaching of Marjonen and Chang to average Harq process. Because Fu teaches of improving transmission rate of LTE advance(Fu [0010]).

As to claim 13. The combination of Marjonen and Chang teaches all then limitation of parent claim 8,
Marjonen teaches wherein the DL HARQ buffer controller stores a received transport block of a HARQ process in both the internal and external memories(Marjonen [0037] soft bits which were compress being stored in Harq memory and [0034] compression level is adaptable i.e. optimal  to the available Harq memory ),
The combination of  Marjonen and Chang  does not teach wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory are determined so that the determined optimum ratio will be the average over all stored transport blocks.
However, Fu from a similar field of endeavor teaches  wherein the portion of the transport block in the internal memory and the portion of the transport block in the external memory are determined so that the determined optimum ratio will be the average over all stored transport blocks(Fu [0057] distribution of Harq process being distributed in average manner).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fu and the combined teaching of Marjonen and Chang to average Harq process. Because Fu teaches of improving transmission rate of LTE advance(Fu [0010]).

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Marjonen et al. (US-PG-PUB 2012/0331241 A1) and in view of Chang et al. (US-PG-PUB 2013/0272192 A1) and in view of Mueller-Weinfurtner et al. (US-PG-PUB 2014/0250343 A1) hereinafter Mueller.

As to claim 6. The combination of Marjonen and Chang teaches all then limitation of parent claim 1,
The combination of Marjonen and Chang  does not teach further comprising: when a transport block is received which is smaller than a portion of its allocated sub- partition in the internal memory, determining whether to store the transport block completely in the internal memory.
However, Mueller  from a similar field of endeavor teaches when a transport block is received which is smaller than a portion of its allocated sub- partition in the internal memory, determining whether to store the transport block completely in the internal memory (Mueller [0081][0082] size of process being taken into account before storing).
 Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Mueller and the combined teaching of Marjonen and Chang  to use size and available space before selecting a storage location. Because Mueller teaches  a method enabling dynamic allocation of storage thus providing efficient spectrum utilization( Mueller [0039]).

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Marjonen et al. (US-PG-PUB 2012/0331241 A1) and in view of Chang et al. (US-PG-PUB 2013/0272192 A1) and in view of  Mody et al. (US-PG-PUB 2015/0023609 A1).

As to claim 10. The combination of Marjonen and Chang teaches all then limitation of parent claim 9,further comprising:
Marjonen does not teach a buffer which holds code blocks of the originally-transmitted transport block which were stored in the external memory and transmitted to the chip over the bus, and makes the code blocks available to the HARO combiner.
However, Chang from a similar field of endeavor teaches a buffer which holds code blocks of the originally-transmitted transport block which were stored in the external memory and transmitted to the chip over the bus, and makes the code blocks available to the HARO combiner(Chang fig. 10 [0037] Harq combine of soft bits being stored in external memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combine teaching of Majonen to use the external memory as taught by Chang the internal memory taught by Marjonen in order to apply an optimum compression level. Because Chang teaches for HARQ mechanism in order to reduce bit rate processing thus providing efficient spectrum utilization (Chang [0001]).
The combination of Marjonen and Chang does not teach a scratch buffer
However, Mody from a similar field of endeavor teaches a scratch buffer (Mody [0023] scratch buffer part of an off-chip i.e. external memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mody and the combined teaching of Marjonen and Chang to use a scratch buffer to hold code blocks. Because Mody teaches a decoding method without developing new hard thus providing efficient spectrum utilization (Mody [0005][0006]). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al. (US-PG-PUB 2013/0013970 A1) Hierarchy management method and system for Harq memory.
Felix et al. (US-PG-PUB 2014/0086302 A1) Decoding a coded data block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412               

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412